


[sprintlogo1a04.jpg]Exhibit 10.75




Sandra J. Price
SVP Human Resources
Mailstop: KSOPHF0310
6200 Sprint Parkway
Overland Park, KS 66251




October 24, 2014




Mr. Junichi Miyakawa


2-21-10 Kikukawa
Sumida-Ku Toyko 130-0004
Japan


Dear Junichi,


On behalf of Marcelo Claure, I am pleased to extend an employment offer to you
for the position of Technical Chief Operating Officer reporting to Marcelo
Claure under the terms described in this letter and pursuant to the cost
arrangement agreement between SoftBank BB Corporation and Sprint Corporation.
Your start date will be November 1, 2014 (contingent upon entry date into the
Unites States).


Your annual net base salary will be 13,978,956 JPN. Thirty percent will be paid
monthly in US dollars (at current monetary conversion rates) while the remaining
seventy percent will be paid monthly in Japanese yen. Your benefits will
generally be provided pursuant to the SoftBank International Assignment Policy


Your principal office will be located at the corporate headquarters in Overland
Park, KS.


Once you report to work, you will have access to the New Employee Website - a
one stop resource to obtain a variety of information to assist you in
understanding Sprint’s benefits, workplace support, and an overview of the
company. You will find the New Employee Website online at
http://suonline.corp.sprint.com/newhire.


The Federal Immigration and Naturalization Service regulations require that all
new employees verify eligibility for employment in the United States within the
first three days of employment. Please be prepared to provide the required
acceptable documentation, as indicated on the attached "List of Acceptable
Documents", to your hiring manager. Your employment may be terminated if you do
not provide such proof within the applicable time frame
    
Additionally, through the online Intellectual Property Rights (IPR) Agreement,
you must certify that you understand and will comply with the Sprint Employment
Agreement regarding proprietary information, critical systems and resources,
property rights and business practices. 
 




--------------------------------------------------------------------------------






Your employment at Sprint will be at-will, meaning there will be no agreement
for employment of any particular nature for any particular period of time, and
either you or Sprint can terminate your employment at any time and for any
reason, with or without cause.


Please send a signed copy of this letter to me confirming your acceptance of
this offer of employment. Feel free to contact Jon Ebina , manager human
resources at 913-315-1405 with questions.
    
Congratulations Miyakawa-san! I look forward to working with you in meeting the
exciting challenges and opportunities at Sprint.




Sincerely,


/s/ Sandy Price






C:    Marcelo Claure
Jon Ebina
Stephany Newport
    








/s/ Junichi Miyakawa                        10/31/2014                
Accepted                            Date






